Citation Nr: 0840360	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  06-01 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for a service-connected hiatal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 






INTRODUCTION

The veteran served on active duty from May 1960 to March 
1964. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Atlanta, Georgia, that denied entitlement to a disability 
rating in excess of 10 percent for the veteran's small 
sliding hiatal hernia.  In November 2005, the RO increased 
the disability rating from 10 percent disabling to 30 percent 
disabling, effective April 29, 2004.


FINDING OF FACT

The veteran's hiatal hernia is manifested by mild dysphagia, 
epigastric pain, substernal pain that ranges from mild to 
severe, regurgitation 2 to 3 times a week, a sore throat, 
food on the back of his tongue in the morning, and constant 
bloating.


CONCLUSION OF LAW

The criteria for a rating excess of 30 percent for the 
veteran's hiatal hernia have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.114, 
Diagnostic Code (DC) 7346 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

With respect to increased-compensation claims, such as this 
one, section § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that to substantiate a claim, 
he must provide, or ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on his employment and daily life.  Vasquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  Further, if the diagnostic code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in August 2004 
informed the veteran of all three elements required by 
38 C.F.R. § 3.159(b).   See 73 F.R. 23353 (2008).   The 
October 2004 letter, however, did not describe the particular 
rating criteria used in evaluating hiatal hernias or discuss 
what evidence was necessary with respect to the rating 
criteria.  Although the veteran has not raised any notice 
issues, the failure to provide complete, timely notice to the 
veteran raises a presumption of prejudice, which VA is 
required to rebut.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  

Here, the veteran was not prejudiced by the deficiencies in 
the original August 2004 letter.  First, a March 2006 letter 
notified him that disabilities are rated on the basis of 
diagnostic codes, and told him of the need to present 
evidence to meet the rating criteria.  Additionally, the 
specific rating criteria for evaluating hiatal hernias were 
provided to the veteran in the December 2005 statement of the 
case.  Further, the veteran's statements reflect that he has 
actual knowledge of the evidence necessary for an increased 
rating for his hiatal hernia.  In an August 2005 statement, 
the veteran reported that his hiatal hernia had worsened 
insofar as medication no longer controlled his symptoms, 
which included indigestion, a sore throat from acid reflux, 
continual bloating, having food on the back of his tongue in 
the morning, and chest, arm, and shoulder pain.  This 
statement indicates that the veteran understood that any 
increased rating for his hiatal hernia would require a 
worsening of symptomatology such that he had persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal, arm, or shoulder 
pain, productive of considerable impairment to his health.  
Accordingly, he demonstrated an understanding of the evidence 
of symptomatology necessary for a higher disability rating.  
His representative also set forth the criteria for a higher 
rating under Diagnostic Code 7346 in an October 2008 Written 
Brief.  As such, the Board finds that the veteran had actual 
knowledge of the particular rating criteria used in 
evaluating his disability and of what evidence was necessary 
for an increased rating, and therefore was not prejudiced by 
any notice deficiency.  

Regarding the duty to assist, the RO has obtained the 
veteran's VA and private treatment records and provided him 
with two VA examinations.  The duty to assist has therefore 
been satisfied and there is no reasonable possibility that 
any further assistance to the veteran by VA would be capable 
of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Because VA's duties to notify and assist have been 
met, there is no prejudice to the veteran in adjudicating 
this appeal.

Although additional medical evidence was received subsequent 
to the December 2005 statement of the case, it is not 
relevant to the veteran's claim for an increased rating for a 
hiatal hernia.  Therefore, remand for the issuance of a 
supplemental statement of the case is not warranted.  See 
38 C.F.R. § 19.31. 


II.  Entitlement to an Increased Rating

The veteran was originally granted service connection for a 
small sliding hiatal hernia in a July 1978 rating decision 
and was assigned a 10 percent disability evaluation, 
effective September 1, 1977, pursuant to 38 C.F.R. § 4.114, 
DC 7346.  He submitted a claim for an increased rating in 
April 2004.  In a November 2005 rating action, the RO 
increased the disability evaluation for the veteran's hiatal 
hernia to 30 percent, effective April 29, 2004, pursuant to 
38 C.F.R. § 4.114, DC 7346.  




Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  38 C.F.R. § 4.7 (2008).  Otherwise, the 
lower rating will be assigned.  Id.  

Generally, an evaluation of the extent of impairment requires 
consideration of the whole recorded history (38 C.F.R. 
§§ 4.1, 4.2), but when, as here, service connection has been 
in effect for many years, the primary concern for the Board 
is the current level of disability.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus 
for adjudicating an increased rating claim is on the evidence 
establishing the state of the disability from the time period 
one year before the claim was filed until a final decision is 
issued.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  
Thus, staged ratings may be assigned if the severity of the 
disability changes during the relevant rating period.  

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002 & Supp. 
2008).  In its evaluation, the Board considers all 
information and lay and medical evidence of record.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2008).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board gives the benefit of the doubt to the 
claimant.  Id.

The veteran's small sliding hiatal hernia is rated under 38 
C.F.R. § 4.114, DC 7346.  Under this code, a 30 percent 
rating is assigned when a hiatal hernia causes persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal, arm, or shoulder 
pain, productive of considerable impairment of health.  A 60 
percent rating is assigned when a hiatal hernia causes 
symptoms of pain, vomiting, material weight loss, and 
hematemesis, or melena with moderate anemia, or other symptom 
combinations productive of severe impairment of health.  38 
C.F.R. § 4.114, DC 7346 (2008).  




The veteran underwent a VA examination in November 2004, when 
he reported an occasional sour taste in his mouth, acid 
reflux about 5 days a month, and regurgitation of partially 
digested food about once or twice a week.  The veteran denied 
hematemesis, melena, nausea, dilations of his esophagus, and 
epigastric, substernal, or arm pain.  The examiner noted that 
the veteran's state of health was normal, with good 
nutrition, no signs of anemia, and no weight loss or gain.  
The examiner diagnosed the veteran with a sliding hiatal 
hernia with gastroesophageal reflux disorder (GERD). 

In an April 2005 letter, Dr. Shannon reported that the 
veteran had been a patient of his for 17 years and that, over 
the years, he had complained of epigastric distress, 
heartburn, painful swallowing (dysphagia), sore throat, 
pyrosis, pain under the ribcage, and regurgitation of food on 
a daily basis.  Dr. Shannon also reported that the veteran 
had to sleep on three pillows to avoid waking up with 
regurgitated food on his pillow.  Dr. Shannon also stated 
that the veteran had complained of chest, arm, and shoulder 
pain for the past six months, which could be partially 
attributed to a hiatal hernia, but had not yet been 
diagnosed.  Finally, Dr. Shannon noted that the veteran was 
taking Prevacid for his symptoms.  

Additionally, as noted above, in an August 2005 statement, 
the veteran reported that his hiatal hernia had worsened 
insofar as his daily doses of Prevacid no longer controlled 
his symptoms, which included daily indigestion, a daily sore 
throat from acid reflux, continual bloating, having food on 
the back of his tongue in the morning, and chest, arm, and 
shoulder pain.  

The veteran underwent a second VA examination in September 
2005, when he reported mild dysphagia, epigastric pain, 
substernal pain that ranged from mild to severe, 
regurgitation 2 to 3 times a week, a sore throat, food on the 
back of his tongue in the morning, and constant bloating.  He 
denied nausea and vomiting.  The veteran also reported that 
sleeping on two pillows at night and taking Prevacid on a 
daily basis did not help his acid reflux.  The examiner noted 
that the veteran was well-nourished, obese, and well-
developed, with a large and obese abdomen, active bowel 
sounds in all four quadrants, abdominal tenderness below the 
xiphoid 



process, and no signs of anemia.  The examiner found no 
bruits, masses, hernias, or organomegaly.  Based on her 
review of a November 2004 upper gastrointestinal series, the 
examiner reported that the veteran had a sliding hiatal 
hernia with GERD and without radiographic evidence of chronic 
peptic esophagitis or esophageal ulceration.  She noted that 
the barium swallow was otherwise normal and there was no 
evidence of gastric or peptic ulcer disease.  Finally, the 
examiner noted that the veteran refused a more recent upper 
gastrointestinal series.  

Based on a full review of the record, the Board finds that 
the preponderance of the evidence is against entitlement to a 
rating in excess of 30 percent for the veteran's hiatal 
hernia under DC 7346.  The applicable schedular rating 
criteria provide for a 60 percent rating where a hiatal 
hernia causes symptoms of pain, vomiting, material weight 
loss, and hematemesis or melena with moderate anemia, or 
other symptom combinations productive of severe impairment of 
health.  The evidence of record indicates that although the 
veteran has complained of some substernal, arm, and shoulder 
pain, he has at no point had hematemesis, material weight 
loss, melena, or anemia.  The veteran denied melena and 
hematemesis at his November 2004 examination and both the 
November 2004 and September 2005 examiners specifically found 
no signs of anemia.  While the veteran has reported 
regurgitation of food such that he has food on the back of 
his tongue in the morning, he denied vomiting and nausea at 
his September 2005 examination.  There is also no evidence of 
any other symptom combinations productive of severe 
impairment of health.  The veteran was instead found to have 
a normal state of health, with good nutrition, and no weight 
loss or gain at this November 2004 examination; and was found 
to be well-nourished, obese, and well-developed, with no 
evidence of chronic peptic esophagitis or esophageal 
ulceration at his September 2005 examination.  Accordingly, 
considering all the evidence of record, the veteran's 
disability picture more closely approximates the criteria for 
a 30 percent disability rating.  

Therefore, the Board finds that the preponderance of the 
evidence is against entitlement to a rating in excess of 30 
percent.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  



However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable.  Ortiz v. 
Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).


III.  Extraschedular Consideration

The rating schedule represents, as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2008).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms." 
 Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

The veteran's hiatal hernia causes regurgitation of partially 
digested food, indigestion, a sore throat, and chest, 
shoulder, and arm pain.  Such symptoms are contemplated by 
the rating criteria.  Thus, the rating criteria reasonably 
describe the 



veteran's disability and referral for consideration of an 
extraschedular rating is not warranted.

  
ORDER

Entitlement to an evaluation in excess of 30 percent for a 
sliding hiatal hernia is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


